F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          OCT 20 1997
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    CHESTER F. YOUNG,

                Plaintiff-Appellant,

    v.                                                   No. 97-5082
                                                   (D.C. No. 95-CV-1115-E)
    JOHN J. CALLAHAN, Acting                             (N.D. Okla.)
    Commissioner of Social Security
    Administration, *

                Defendant-Appellee.


                             ORDER AND JUDGMENT **


Before BALDOCK, BARRETT, and MURPHY, Circuit Judges.


         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.


*
      Pursuant to Fed. R. App. P. 43(c), John J. Callahan, Acting Commissioner
of Social Security, is substituted for former Commissioner Shirley S. Chater as
the defendant in this action.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff appeals the district court’s decision upholding the Commissioner’s

denial of disability benefits. Plaintiff alleged that he has been disabled since

January 10, 1992, due to high blood pressure, arthritis in his back, elbows and

hands, headaches and nose bleeds. On appeal, he also asserts that he suffers from

“lightheadedness,” blackouts and constant ringing in his ears. See Appellant’s

Br. at 3. The administrative law judge (ALJ) determined, at step five of the

applicable analysis, see 20 C.F.R. § 404.1520, that plaintiff retained the residual

functional capacity to do a full range of medium work. Applying the

medical-vocational guidelines (grids), see 20 C.F.R. Pt. 404, Subpt. P, App. 2,

Rule 203.15, the ALJ determined that plaintiff was not disabled. The Appeals

Council denied review, making the ALJ’s determination the Commissioner’s final

decision.

      This court reviews the Commissioner’s decision to determine only that he

applied the law correctly and that the record contains substantial evidence to

support the decision. See Bean v. Chater, 77 F.3d 1210, 1213 (10th Cir. 1995).

On appeal, plaintiff argues that the record lacks substantial evidence to support

the denial of benefits, the ALJ erred in applying the grids in light of plaintiff’s

nonexertional impairments, and the ALJ failed to afford sufficient weight to the

Veterans’ Administration’s disability determination.




                                          -2-
      Disability determinations made by other administrative agencies, such as

the Veterans’ Administration, however, are not binding on the Commissioner.

See Musgrave v. Sullivan, 966 F.2d 1371, 1375 (10th Cir. 1992). Further, the

record supports the ALJ’s determination that plaintiff’s complaints of

nonexertional limitations, including pain and fainting spells, were not credible.

See Winfrey v. Chater, 92 F.3d 1017, 1020 (10th Cir. 1996) (appellate court

defers to ALJ’s credibility determinations when supported by substantial

evidence). Application of the grids, therefore, was appropriate. See Glass v.

Shalala, 43 F.3d 1392, 1396 (10th Cir. 1994) (proper for ALJ to rely upon grids,

where substantial evidence supported finding that nonexertional impairments did

not affect residual functional capacity); see also Thompson v. Sullivan, 987 F.2d
1482, 1488 (10th Cir. 1993). The record contains substantial evidence supporting

the denial of disability benefits.

      The judgment of the United States District Court for the Northern District

of Oklahoma is, therefore, AFFIRMED.



                                                    Entered for the Court



                                                    James E. Barrett
                                                    Senior Circuit Judge



                                         -3-